Name: Commission Regulation (EC) No 1342/94 of 10 June 1994 amending Regulation (EEC) No 2839/93 on the special sale of intervention butter for export to the Republics of the former Soviet Union
 Type: Regulation
 Subject Matter: political geography;  trade policy;  processed agricultural produce;  trade
 Date Published: nan

 No L 146/4 11 . 6 . 94Official Journal of the European Communities COMMISSION REGULATION (EC) No 1342/94 of 10 June 1994 amending Regulation (EEC) No 2839/93 on the special sale of intervention butter for export to the Republics of the former Soviet Union Article 6 of Regulation (EEC) No 804/68 for export to the Republics of the former Soviet Union ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EC) No 230/94 (2), and in particular Article 6 (7) thereof, Whereas Commission Regulation (EEC) No 2839/93 of 18 October 1993 on the special sale of intervention butter for export to the Republics of the former Soviet Union (3), as last amended by Regulation (EC) No 111 9/94 (4), provides, under a derogation to the provisions of Article 3 of the Protocol relating to milk fat under the General Agreement of Tariffs and Trade (GATT), for sales of butter to those Republics at prices lower than the minimum GATT price up to a maximum of 66 500 tonnes with an allocation by Member State ; whereas those sales are carried out under a tendering procedure for which the final deadline for the submission of tenders is 24 May 1994 ; whereas the customs formalities for release for consumption in the Republics concerned must be completed by 31 August 1994 at the latest to comply with the time limits fixed in the said derogation ; Whereas the Committee of the Protocol relating to milk fat, acting within the framework of the GATT, has decided to suspend the minimum GATT prices for butter and concentrated butter referred to in Article 3 (2) (b) of the said Protocol until 4 May 1995 ; whereas the time limits referred to in Articles 2 and 8 of Regulation (EEC) No 2839/93 should therefore be modified and the maximum quantity and allocation by Member State referred to in Article 1 deleted to permit the continuation of sales of older butter purchased in accordance with HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2839/93 is hereby amended as follows : 1 . Article 1 ( 1 ) is replaced by the following : ' 1 . Under the conditions laid down under this Regulation, butter with a fat content greater than or equal to 82 %, purchased in accordance with Article 6 ( 1 ) of Regulation (EEC) No 804/68 and entering stock before 1 July 1991 shall be sold.' 2. In Article 2 ( 1 ) and (4), the date '24 May 1994' is replaced by '24 January 1995'. 3 . In Article 8 (3), the date '31 August 1994' is replaced by '4 May 1995'. 4. The Annex is replaced by the Annex to this Regula ­ tion. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 June 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 148 , 28. 6 . 1968, p . 12. 0 OJ No L 30, 3 . 2. 1994, p. 1 . 0 OJ No L 260, 19. 10 . 1993, p . 8 . (4) OJ No L 122, 17. 5. 1994, p . 8 . 11 . 6. 94 Official Journal of the European Communities No L 146/5 ANNEX Notice of invitation to tender for the sale of butter held by the following intervention agencies in accordance with Regulation (EEC) No 2839/93 Addresses of the Intervention agencies concerned : Office belge de l'Ã ©conomie et de l'agriculture, Secteur « produits et industries agricoles et alimentaires », Rue de TrÃ ªves, 82, B- 1 040 Bruxelles [tÃ ©l. (32-2) 287 2411 , tÃ ©lex 24076/65567, tÃ ©lÃ ©fax (2) 230 25 33] Belgische Dienst voor Bedrijfsleven en Landbouw, sector landbouw- en voedingsprodukten en -industrieen", Trierstraat 82, B-1040 BrÃ ¼ssel (tel. (32-2) 287 24 11 , telex 24076/65567, telefax (2) 230 25 33) EF-Direktoratet, Nyropsgade 26 DK-1780 Kebenhavn K (tlf. (45) 33 92 70 00, telex 15137 EFDIR DK, telefax (45) 33 92 69 48) Bundesanstalt fÃ ¼r landwirtschaftliche Marktordnung (BALM), Adickesallee 40, Postfach 18 01 07, D-60082 Frankfurt am Main (Tel . (49) 69/156 40 ; Telex 411727, Telefax (49) 69/156 47 90/791 , Teletex 699 76 24/33) Servicio Nacional de Productos Agrarios (SENPA), Calle de la Beneficencia 8, E-28004 Madrid [tel . (34) 1 347 64 33, tÃ ©lex 23427 SENPA E, telefax (34) 1 521 98 32] Office national interprofessionnel du lait et des produits laitiers (Onilait), Division « marchÃ © intÃ ©rieur », 2, rue Saint-Charles, F-75740 Paris Cedex 15 [tÃ ©l. (33-1 ) 40 58 70 00, tÃ ©lex 200745, tÃ ©lÃ ©copieur (33-1 ) 40 59 04 58] Department of Agriculture, Food and Forestry, Intervention Unit, Agriculture House, Kildare Street, IRL-Dublin 2 [tel. (353 1 ) 678 90 11 , telex 93607 agri-ei, telefax : (353 1 ) 661 62 63] Azienda di Stato per gli interventi nel mercato agricolo (AIMA), Via Palestra 81 , 1-00198 Roma [tel. (39-6) 647 49 91 , telex 613003/620331 AIMA (I), telefax (39-6) 445 39 40] No L 146/6 Official Journal of the European Communities 11 . 6 . 94 Voedselvoorzienings In- en Verkoopbureau, Burgemeester Kessenplein 3, Postbus 960, NL-6430 AZ Hoensbroek (tel . (31 45) 23 83 83, telex 56396, telefax (31 45) 22 27 35) Instituto Nacional de Intervengo e GarantÃ ­a AgrÃ ­cola (INGA), RÃ ºa Camilo Castelo Branco, 45-1 ? P-1000 Lisboa [tel . (351-1 ) 53 71 72, telex 66207 INGAP P, telefax (351-1 ) 522359] Intervention Board Executive . Agency, Fountain House, 2 Queens Walk, PO Box 69, UK-Reading, Berks, RG1 7QW [tel . (44) 734 58 36 26, telex 848302, telefax (44) 734 58 36 26 ext. 2370]